Title: From George Washington to Thomas Wharton, Jr., 22 February 1777
From: Washington, George
To: Wharton, Thomas Jr.



Sir
Head Quarters Morris town 22d Feby 1777

I have recd a Letter from Monsr Rouville, in behalf of himself and other French Officers taken at St Johns, desiring that they may be sent to New York for Exchange.
As the Rank of these Gentlemen is acknowledged by Genl Howe, they will procure the release of as many of our Officers of equal Rank, as are in the hands of the Enemy.
I therefore desire, you will be pleased to order them all to be sent from Reading, or wherever they may be, to Easton; and give the Officer, who conducts them, directions to inform me of their arrival at Easton, that I may take proper Steps to have them sent in, without viewing our disposition or any of our posts. I have the Honor to be Sir Your most obt Servt

Go: Washington

